Citation Nr: 0737107	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. 
§ 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 until 
January 1968.  The veteran died in March 2004.  The appellant 
is the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).  


FINDINGS OF FACT

1.  The veteran died May [redacted], 2004.  The cause of his death was 
service-connected.    

2.  The veteran and the appellant entered into a valid, legal 
marriage on May [redacted], 2003.  There were no children born of the 
marriage.    


CONCLUSION OF LAW

The appellant is not eligible for Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1318(c) (West 2002); 
38 C.F.R. § 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to payment of VA 
benefits, specifically DIC.  

The appellant is the veteran's surviving spouse; however for 
reasons to be explained in detail below, she does not meet 
the criteria for entitlement to VA death benefits.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board notes that with respect to the appellant's  claim, 
the facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of the earlier effective date claim; therefore no VCAA notice 
is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

The Board adds that general due process considerations have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The appellant has been 
provided ample opportunity to present evidence and argument 
in support of her claim, and she has in fact done so.  He has 
been ably represented by her service organization.  She 
declined the opportunity to present testimony at a personal 
hearing. 

Accordingly, the Board will continue to merits of the 
appellant's claim.  

Pertinent law and regulations

The term "surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j). 
See 38 C.F.R. § 3.50 (2007).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103 (West 2002); 38 C.F.R. 
§ 3.1(j) (2007). 

For VA death benefits entitlement purposes, a veteran must 
have been married to the surviving spiuse for over one year, 
or for any period of time if a child is born of the marriage. 
38 C.F.R. § 3.54 (2007).

Factual background

The veteran's divorce from his prior spouse became final in 
December 2002.  

In March 2003, the veteran and the appellant filed for a 
marriage license from the State of Minnesota.  The license 
was granted effective March 18, 2003.  

The veteran and the appellant were married in May 2003.  The 
evidence of record does not indicate that any legal 
impediment existed to the veteran and the appellant's 
marriage.  The documentation indicates a valid and legal 
marriage. 
No children were born of the marriage.

The veteran died early in March 2004.  In an April 2004 
rating decision the RO determined that the cause of the 
veteran's death was service connected.   


Analysis

The appellant is seeking entitlement to VA benefits stemming 
from the death of her husband, the veteran, in March 2004.  
The RO denied the claim due to lack of basic eligibility, 
specifically that the appellant and the veteran had been 
married less than one year as of the date of his death in 
early March 2004.  

The veteran and the appellant were married in May 2003 and 
they remained legally married at the time of the veteran's 
death in March 2004.  The appellant was the veteran's 
surviving spouse at the time of the veteran's death.  See 38 
C.F.R. § 3.1(j) (2007) .   

However, although the appellant is the veteran's surviving 
spouse, she does not meet the criteria for the payment of VA 
death benefits.  In order for benefits to be payable the law 
requires that the veteran and the appellant have been married 
as of March 2003, in other words for a period of greater than 
one year prior to the veteran's death.  See 38 U.S.C.A. 
§ 1318 (c)(1) (West 2002); 38 C.F.R. § 3.54 (a)(1) (2007).    

As detailed above, the veteran died in March 2004, less than 
one year after his marriage to the appellant in May 2003.  
The veteran and the appellant had no children born of the 
marriage.  Therefore, VA death benefits may not be awarded to 
the appellant.

The appellant does not dispute that she and the veteran were 
not married until May  2003, approximately 10 months prior to 
the veteran's death.  While the appellant acknowledges that 
she and the veteran were married for less than a year prior 
to his death, she asserts that it was their intent to be 
married prior to a year preceding the veteran's death and 
therefore benefits should be granted.  

The Board has reviewed the appellant's statements and lay 
statements to the effect that she and the veteran desired to 
be married prior to May 2003 but that they were prevented by 
circumstances (evidently to include that the veteran did not 
secure a divorce from his former wife until December 2002).  
However, the regulations do not provide for any "good 
cause" or other excuse to the one year minimum requirements 
for the payment of benefits incident to a marriage.  
Accordingly, the intent of the veteran and the appellant 
prior to May 2003 is of no consequence.  

In this connection, the March 2003 application for a marriage 
license was filed on March 13, 2003, less than one year 
before the veteran's death in early March 2004.  The license 
was issued as per Minnesota law 5 days later on March 18, 
2003.  The issuance of a marriage license is of no particular 
significance, since the law requires actual marriage; in any 
event, the application for and issuance of the marriage 
license each occurred less than one year before the veteran's 
passing. 

The appellant's very able representative has indicated that 
she "was for all intents and purposes the veteran's spouse 
as of January 1, 2003, as she spent all her time caring for 
him . . . ." 

The Board notes that the veteran and the appellant did not 
reside in a jurisdiction which recognized common-law 
marriage.  Therefore, the provisions of  38 C.F.R. 
§ 3.205 are not for application as a vehicle for establishing 
a marriage date prior to the existing date of May 8, 2003.  
Accordingly, lay statements to the effect that the veteran 
and the appellant intended to be married or acted as a 
married couple during early 2003 cannot serve to establish a 
common law marriage during the period prior to one year 
before the veteran's death.  

To some degree, the appellant appears to be raising an 
argument couched in equity in that she contends that she and 
the veteran intended to solemnize their marriage at some 
point prior to a year before his death, that she cared for 
him during his terminal illness, and that based upon such 
intention and care the regulatory requirements should be 
waived and benefits should be payable.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
As explained above, the Board has decided this case based on 
the law and regulations.

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
 

ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. §1318 is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


